United States Court of Appeals
                       For the First Circuit
                        ____________________

No. 00-1293

               SECURITIES AND EXCHANGE COMMISSION,

                       Plaintiff, Appellant,

                                  v.

              MICHAEL G. SARGENT, DENNIS J. SHEPARD,
                 ROBERT J. SCHARN, UNITED STATES,

                      Defendants, Appellees.

                        ____________________

          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Joseph L. Tauro, Senior U.S. District Judge]

                        ____________________

                                Before

                      Torruella, Chief Judge,

                  Wallace,* Senior Circuit Judge,

                     and Lipez, Circuit Judge.

                       _____________________

     Eric Summergrad, Deputy Solicitor, with whom David M. Becker,
General Counsel, Meyer Eisenberg, Deputy General Counsel, and Nathan A.
Forrester, Attorney Fellow, Securities and Exchange Commission, were on
brief, for appellant.
     Gary C. Crossen, with whom Jack W. Pirozzolo, Stephen C. Warneck
and Foley, Hoag & Eliot, LLP were on brief, for appellee Michael G.


*   Of the Ninth Circuit, sitting by designation.
Sargent.
     Matthew C. Donahue, Andrea S. Barisano and Donahue & Donahue on
brief for appellee Dennis J. Shepard.
     Gregg S. Haladyna on brief for appellee Robert J. Scharn.


                       ____________________

                         October 11, 2000
                       ____________________




                                -2-
            WALLACE, Circuit Judge.     The Securities and Exchange

Commission (Commission) appeals from a directed verdict entered in

favor of defendants-appellees, Dennis J. Shepard, Michael G. Sargent,

and Robert J. Scharn. The Commission also challenges the district

court's denial of its request for pre-trial discovery and the district

court's decision to exclude the criminal convictions of Sargent and

Scharn for lying to Commission investigators. The district court had

jurisdiction under 15 U.S.C. §§ 78u(d)(1), 78u(d)(3), 78u(e), 78u-1,

and 78aa.   We have jurisdiction pursuant to 28 U.S.C. § 1291.      We

reverse and remand for new trial.

                                   I

            Shepard and J. Anthony Aldrich (against whom the Commission

did not file a complaint) were the sole shareholders of a consulting

firm incorporated in the Commonwealth of Massachusetts. Aldrich was

also a member of the board of directors for Purolator Products Co.

(Purolator), a manufacturer of automotive parts. On July 13, 1994,

Mark IV Industries, Inc. (Mark IV) offered to purchase all of the

outstanding shares of Purolator for $22 a share. Negotiations between

the two companies ensued, and on October 3, 1994, Purolator and Mark IV

publicly announced Purolator's acceptance of Mark IV's tender offer of

$25 a share.

            Throughout 1994, Shepard and Aldrich ran their consulting

business from a 20' by 15', one-room office located in Shepard's


                                  -3-
basement.    The firm used a telephone, voice mail system, and fax

machine from a single line. Shepard could hear what Aldrich said on

the telephone and would occasionally retrieve voice mail messages and

faxes for Aldrich.     Aldrich realized that given the "very close

quarters," it was "inevitable [Shepard] would know something was going

on [with Purolator]. He was going to hear something." At some point

in July 1994, Aldrich took Shepard into his confidence and advised him

that Purolator was being pursued. Aldrich told Shepard that this fact

needed to be kept confidential and Shepard agreed not to disclose the

information.

            The Purolator Board met several times between Mark IV's

initial offer of July 13 and October 3, 1994. By mid-August, Purolator

had retained Lehman Brothers, Inc. to advise it in the negotiations.

Purolator initially sought to remain independent, but its focus

gradually changed to getting the best price from the highest bidder.

It initiated discussion with at least two other companies in an effort

to raise the price.      On September 8, Purolator entered into a

Standstill Agreement with Mark IV in which it agreed to provide Mark IV

with access to nonpublic information and Mark IV agreed not to effect

a hostile takeover while negotiations were pending. Mark IV made two

additional offers that Purolator rejected before Purolator accepted the

offer of $25 a share on October 3, 1994.

            On Saturday, September 10, 1994, Shepard, Sargent, and their


                                  -4-
wives met for dinner. Sargent had been Shepard's dentist since 1983,

and the two were "friendly." Shepard had referred at least 75 of his

relatives, friends, and acquaintances to Sargent for their dental work.

Shepard was actively involved in the local chamber of commerce.

Because Sargent had many community ties, Shepard would "go to [Sargent]

periodically" for "contacts, networking to other individuals," and to

look for funds on behalf of the chamber of commerce.

          The Sargents and Shepards met for dinner to smooth out some

problems that had developed between them. Shepard's sister-in-law,

Donna, had been hired to decorate the Sargents' home and had been paid

a $1000 retainer. She never completed the work, and the Sargents were

unable to recover the retainer because she had filed for bankruptcy.

Sargent was hoping that Shepard could work something out. Another of

Shepard's sisters-in-law, Brenda, had skipped several of her dental

appointments with Sargent without giving him notice. Sargent informed

her that the next time she did so, he would charge her for the missed

appointment. Brenda wrote Sargent a "scathing letter" complaining of

this treatment and threatening to use Shepard's influence to draw

customers away from Sargent's practice.

          At the dinner, the Sargents and Shepards also talked about

Shepard's consulting business. Shepard asked Mrs. Sargent "whether she

could give [him] leads in connection with [his] consulting business."

He talked about his partner, Aldrich, and mentioned that Aldrich was on


                                 -5-
the Purolator board. After dinner, the couples attended the opening of

a new restaurant. While their wives were in the ladies' room, Sargent

and Shepard continued talking. At some point in that conversation,

Shepard said, "I am aware of a company right now that is probably going

to be bought," but "even if I had the money . . . I can't buy stock in

this company because I am too close to the situation." The Commission

alleges that during this conversation Shepard explicitly identified

Purolator as the company to be bought.

          The following Monday, September 12, Sargent contacted Brian

Kelly, his broker at Legg Mason, before the market opened. Sargent

told Kelly, "I heard something over the weekend and it concerns

Purolator Products." He asked Kelly to do some research on Purolator.

Sargent called Kelly back that same morning. When asked by Kelly where

he had heard about Purolator, Sargent was evasive and may have replied

that his friend Scharn had overheard two men at a bar talking about

Purolator. Kelly reported that Purolator had not been doing much, that

it was trading close to its 52-week low, and that it was not the kind

of stock Sargent usually chose to purchase. Kelly went so far as to

call Purolator a "piece of crap," but he told Sargent that if he wanted

to invest in Purolator there was only a $1 to $2 downside risk.

Sargent then purchased 2000 shares of Purolator. The next day, Sargent

bought an additional 2000 shares through his account at Charles Schwab

Corp., a discount brokerage firm.


                                 -6-
          Between September 12 and October 3, 1994, Sargent purchased

a total of 20,400 shares of Purolator at an average price of $17.67 per

share. This was the largest investment in a single stock that Sargent

had ever made. To finance his purchases, Sargent borrowed $50,000 from

a bank, bought shares on margin, and replaced stock he held in another

company with risky call options in that same company. Sargent had

never before taken out a loan to buy stock. Within a few days of the

tender offer announcement, Sargent sold all of his Purolator stock at

a profit of $140,000.

          Sargent notified his close friend Scharn of his purchases in

Purolator. On September 19, 1994, Scharn purchased 5000 shares of

Purolator, his largest stock purchase of the year. Scharn did not

perform any research at all on Purolator. In order to raise the money

for this purchase, Scharn sold 10,000 shares of Telefonica de Argentina

at a loss of $5000. When his broker asked him where he had heard about

Purolator, Scharn responded that he had overheard two men discussing

Purolator at the bar of the restaurant he owned.      Later, when the

tender offer was announced, Scharn remarked to his broker that "he knew

that it was going to happen."

          Sargent was first contacted by the Commission on January 4,

1995. Peter Sonnenthal, an attorney with the Commission, conducted the

interview. When questioned about his stock purchases, Sargent told

Sonnenthal that his friend Scharn advised him to buy Purolator after


                                 -7-
Scharn had overheard "two guys" at his bar talking about the company.

After this interview, Sargent contacted Scharn to tell him about the

phone call with Sonnenthal; Sargent also advised Scharn that the

Commission might contact him as well. The Commission conducted two

additional telephone interviews with Sargent in which Sargent did not

change his story and in which he denied talking to Shepard about

Purolator.   The Commission contacted Scharn on January 10, 1995.

Scharn repeated the story about overhearing two men discuss Purolator.

He even provided the Commission with phony descriptions of the two men.

          The Commission subpoenaed both Sargent and Scharn. During

their depositions, both Sargent and Scharn admitted lying to the

Commission representative about Purolator. Sargent's new explanation

for the purchases was that he had acted on a hunch based on two pieces

of information he had learned at the dinner with Shepard, namely the

statements by Shepard (1) that Aldrich was on the Board of Purolator,

and (2) that he knew of a company that was going to be taken over, but

in which he could not invest because he was too close to the situation.

Sargent asserts that Shepard never told him that Purolator was the

company that was going to be acquired.

          On May 7, 1996, a grand jury in the United States District

Court for the District of Massachusetts returned indictments against

Sargent and Scharn for making false statements to government officials

in violation of 18 U.S.C. § 1001.      Sargent was also charged with


                                 -8-
insider trading in connection with a tender offer in violation of

Securities Exchange Act § 14(e), 15 U.S.C. § 78n(e) (section 14(e)),

and Rule 14e-3 promulgated thereunder, 17 C.F.R. § 240.14e-3 (Rule 14e-

3). The court granted Sargent's motion for a judgment of acquittal on

the insider trading charges. The jury returned guilty verdicts against

Sargent and Scharn for lying to the Commission. The court sentenced

Sargent and Scharn on December 16, 1998.

           This action was filed March 25, 1996. In its complaint, the

Commission alleged that the defendants had tipped or traded in

Purolator on the basis of material, nonpublic information that Shepard

had misappropriated from Aldrich. The Commission asserted that this

activity violated section 10(b) of the Securities Exchange Act, 15

U.S.C. § 78j(b) (section 10(b)), and Rule 10b-5 promulgated thereunder,

17 C.F.R. 240.10b-5 (Rule 10b-5). The complaint also alleged that the

defendants violated section 14(e) and Rule 14e-3. The Commission

sought orders enjoining Shepard, Sargent, and Scharn from future

violations of these provisions and requiring them to disgorge their

profits.

           In June 1996, the United States Attorney intervened in this

case and successfully moved to stay discovery. In March 1998, the

district court issued another stay of discovery, pending completion of

the criminal trial of Sargent and Scharn. At the conclusion of the

criminal trial, all of the defendants moved for summary judgment; the


                                 -9-
district court granted another stay of discovery, pending the

disposition of these motions. On July 29, 1999, the court denied the

defendants' motion for summary judgment and scheduled a pretrial

conference for August 4, 1999.     At the pretrial conference, the

district court announced that it would not permit further discovery.

          As a result of the many discovery stays, the Commission had

conducted virtually no discovery in this case. The Commission was

therefore required to rely on the information gathered in its initial

investigation and from the criminal trial. The witness list submitted

by the defendants contained three persons whose testimony the

Commission had never taken. Prior to trial, the Commission requested

leave of the district court to take the deposition of Gerald Lippes,

general counsel to Mark IV.     This request was denied.

          At trial, the district court excluded evidence of the

convictions of Sargent and Scharn for violating 18 U.S.C. § 1001 over

the repeated objections of the Commission.      At the close of the

Commission's evidence, the district court orally granted the

defendants' motion for a directed verdict, holding that there was

insufficient evidence that Shepard tipped Sargent on the evening of

September 10, 1994.

                                 II

          The Commission appeals from the judgment as a matter of law

entered in favor of the defendants at the close of the Commission's


                                -10-
evidence. We review this issue de novo, Wills v. Brown University, 184

F.3d 20, 29 (1st Cir. 1999), mindful that a motion for judgment as a

matter of law under Federal Rule of Civil Procedure 50(a)(1) should be

granted only where, after examining all the evidence in the light most

favorable to the non-moving party, the court finds that a reasonable

jury could not render a verdict for the non-movant. Irvine v. Murad

Skin Research Labs., Inc., 194 F.3d 313, 316 (1st Cir. 1999).

                                  A.

          In granting the defendants' motion for a directed verdict,

the district court only addressed the issue of whether Shepard had

provided Sargent with nonpublic information.       The district court

correctly observed, and the Commission conceded, that there could be no

violation of section 10(b), section 14(e), Rule 10b-5, or Rule 14e-3 if

Sargent traded on a mere hunch arrived at by putting together the fact

that Aldrich was on the Purolator Board, which was public information,

with the statement made by Shepard that he knew of a company being

pursued. To prevail on its claims, the Commission must show that

Shepard communicated nonpublic information about Purolator to Sargent.

United States v. O’Hagan, 521 U.S. 642, 652, 669 (1997); United States

v. Libera, 989 F.2d 596, 600 (2d Cir. 1993).        To that end, the

Commission alleged that "Shepard formed the necessary words, moved his

lips, and told Sargent that he was aware of a company, Purolator, that

was 'probably going to be bought.' "


                                 -11-
          As is often true in securities fraud cases, the Commission

was unable to produce direct testimony establishing that Shepard

communicated nonpublic information to Sargent. The Commission instead

relied on circumstantial evidence to prove its allegation. It pointed

to Sargent's behavior following his dinner with Shepard as evidence

that Sargent must have been proceeding on something more than a hunch.

The district judge rejected this evidence, stating, "you can't build

inference on inference on inference." He commented that the Commission

was not making "reasonable use of circumstantial evidence" and that

their circumstantial evidence could not "be a surrogate for a [direct]

statement of insider information."

          Although it is true that mere conjecture or speculation over

the evidence will not rise to a triable issue of fact, Irvine, 194 F.3d

at 317, a plaintiff is not required to produce direct evidence:

"circumstantial evidence, if it meets all the other criteria of

admissibility, is just as appropriate as direct evidence and is

entitled to be given whatever weight the jury deems it should be given

under the circumstances within which it unfolds." United States v.

Gamache, 156 F.3d 1, 8 (1st Cir. 1998).

          Here, the Commission presented evidence that the first

business day following his dinner with Shepard, Sargent contacted his

broker before the market opened and stated that he had heard something

over the weekend about Purolator. A few hours later, Sargent bought


                                 -12-
Purolator even after receiving a negative recommendation from his

broker. When asked by his broker how he had heard about Purolator,

Sargent was evasive, and there was some evidence that even at that

early stage, he was telling the "two guys in a bar" lie. Over the next

three weeks, Sargent purchased 20,400 shares, his largest investment

ever in a single stock.    He even took out a $50,000 bank loan to

finance the purchase.

          After resolving all doubts and credibility issues in favor

of the Commission, we conclude that a jury could reasonably infer from

this evidence that Sargent was operating on more than just a hunch and

that he had received nonpublic information from Shepard about

Purolator.

                                 B.

          In their joint motion for a directed verdict, Shepard,

Sargent, and Scharn raised additional grounds that the district court

did not reach in granting their motion. On appeal, they argue that

these alternate grounds independently require us to affirm all or part

of the district court's judgment. We are not restricted to reviewing

only those grounds explicitly addressed by the district court in its

ruling; rather, we may affirm the judgment on any independently

sufficient ground squarely presented to us and to the district court.

Olsen v. Correiro, 189 F.3d 52, 57-58 (1st Cir. 1999).

                                 1.


                                -13-
          In order to prevail on its section 10(b) and Rule 10b-5

claims against the appellees, the Commission must demonstrate that

Shepard, the alleged misappropriator, breached a fiduciary duty owed to

Aldrich, the source of the nonpublic, material information about

Purolator. O’Hagan, 521 U.S. at 652. The appellees contend that the

Commission failed to present sufficient evidence of a fiduciary

relationship between Shepard and Aldrich to survive a motion for

directed verdict as to these claims.

          In the context of section 10(b) and Rule 10b-5 liability

premised on the misappropriation theory, the existence of a fiduciary

relationship turns on whether the source of the misappropriated

information granted the misappropriator access to confidential

information in reliance on a promise by the misappropriator that the

information would be safeguarded. O’Hagan, 521 U.S. at 652 ("[T]he

misappropriation theory premises liability on a fiduciary-turned-

trader's deception of those who entrusted him with access to

confidential information."); United States v. Chestman, 947 F.2d 551,

569 (2d Cir. 1991) (en banc) ("In relying on a fiduciary to act for his

benefit, the beneficiary of the relation may entrust the fiduciary with

. . . property . . . . Because the fiduciary obtains access to this

property to serve the ends of the fiduciary relationship, he becomes

duty-bound not to appropriate the property for his own use.").

          At trial, the Commission presented evidence that Aldrich


                                 -14-
expressly told Shepard that Purolator was being pursued and that

Shepard promised not to divulge this information. Further, there was

trial testimony from which a jury could reasonably infer that Aldrich

relied on this promise, since throughout the Purolator negotiations

Aldrich continued to share an office with Shepard, an office which he

described as being "very close quarters" and in which it was

"inevitable [that Shepard] would know something was going on."

          In addition, the Commission presented evidence of a pre-

existing fiduciary relationship between Shepard and Aldrich arising out

of their status as sole shareholders of their closely-held business

corporation.    Under Massachusetts law, stockholders of such a

corporation "owe one another a duty of 'utmost good faith and loyalty.'

" Leader v. Hycor, Inc., 479 N.E.2d 173, 177 (Mass. 1985), quoting

Donahue v. Rodd Electrotype Co., 328 N.E.2d 505, 515 (Mass. 1975).

Thus, the duties between Shepard and Aldrich as shareholders mirror

those owed between partners in a partnership. Donahue, 328 N.E.2d at

512 ("Just as in a partnership, the relationship among stockholders

must be one of trust, confidence and absolute loyalty if the enterprise

is to succeed."). Shareholders "may not act out of avarice, expediency

or self-interest in derogation of their duty of loyalty to the other

stockholders and to the corporation." Id. at 515. This strict duty

applies to "actions relative to the operations of the enterprise and

the effects of that operation on the rights and investments of other


                                 -15-
stockholders."    Id. at 515 n.18.

          Shepard argues that he could not have breached this duty to

his co-shareholder because any information regarding Purolator did not

relate to the operations of the Aldrich-Shepard consulting firm. The

defendant in SEC v. Peters, 735 F. Supp. 1505 (D. Kan. 1990), made the

same argument in the context of a partnership.      In that case, the

defendant had misappropriated from his partner confidential information

regarding a non-partnership, business interest. The defendant argued

that he had breached no fiduciary duty because the information did not

relate to partnership matters. The court disagreed, holding that it

was clear "under the expectations of the [] partners, a partner's

conversion for personal use of confidential information belonging to

another partner would constitute a breach of fiduciary duty. The

partnership expected that all business matters of each partner would be

held in trust and confidence."       Id. at 1521.

          In the case before us, evidence was presented that both

Shepard and Aldrich considered it improper to open the other's personal

mail delivered to the office, to read the other's personal faxes that

came in on the office's sole fax machine, or to go through the other's

personal files. Even though Aldrich knew Shepard might inadvertently

overhear information about Purolator, Aldrich remained in the small

office with Shepard because he trusted Shepard to keep such information

confidential. Shepard testified that he would not have disclosed


                                 -16-
information regarding Purolator to anyone because he knew "that it was

confidential, [Aldrich] didn't even have to tell me that . . . I

understand,   you   know,   my   responsibilities,     you   know,   my

responsibilities to anyone." We conclude, after reviewing the evidence

in the light most favorable to the Commission, that a jury could

reasonably find that Shepard and Aldrich expected that confidential

business matters, even those unrelated to the consulting firm, would be

held in trust and that Shepard thereby owed a fiduciary duty to

safeguard information relating to Purolator.

                                  2.

          In addition, the appellees urge that we affirm the district

court's entry of judgment on the section 10(b) and Rule 10b-5 claims on

the basis that the Commission failed to present evidence that Shepard

benefitted from the alleged tip to Sargent. Under the classical theory

of insider trading, an insider who provides a tip but who does not

himself trade will be liable under 10b-5 only if he "will benefit,

directly or indirectly, from his disclosure." Dirks v. SEC, 463 U.S.

646, 662 (1983). In addition, tippees are not liable under Rule 10b-5

unless benefit to the original tipper is proven. SEC v. Warde, 151

F.3d 42, 47 (2d Cir. 1998). The "benefit" to the tipper need not be

"specific or tangible." Id. at 48-49. A gift to a friend or relative

is sufficient.    Id.

          There is some disagreement about whether benefit to a


                                 -17-
misappropriating tipper is a required element of section 10(b) and Rule

10b-5 liability. A few district court opinions, one of which was

vacated on other grounds, hold that there is a benefit requirement in

misappropriation cases. SEC v. Trikilis, 1992 WL 301398, at *3 (C.D.

Cal. July 28, 1992), vacated, 1993 WL 43571 (C.D. Cal. Jan. 22, 1993);

United States v. Santoro, 647 F. Supp. 153, 170 (E.D.N.Y. 1986); SEC v.

Gaspar, 1985 WL 521, at *16-17 (S.D.N.Y. Apr. 16, 1985). However, two

district court opinions have stated outright, albeit in dicta, that

there is no benefit requirement in misappropriation cases. SEC v.

Willis, 777 F. Supp. 1165, 1172 n. 7 (S.D.N.Y. 1991); SEC v. Musella,

748 F. Supp. 1028, 1038 n. 4 (S.D.N.Y. 1989). In addition, the Second

Circuit strongly implied, also in dicta, that there was no need to make

an affirmative showing of benefit in cases of misappropriation. It

wrote:

          The tipper's knowledge that he or she was
          breaching a duty to the owner of confidential
          information suffices to establish the tipper's
          expectation that the breach will lead to some
          kind of misuse of the information. This is so
          because it may be presumed that the tippee's
          interest in the information is, in contemporary
          jargon, not for nothing.

Libera, 989 F.2d at 600. Further, in the context of tippee liability,

the court stated in the same case that, "the misappropriation theory

requires the establishment of two elements: (i) a breach by the tipper

of a duty owed to the owner of nonpublic information; and (ii) the



                                 -18-
tippee's knowledge that the tipper had breached the duty. We believe

these two elements, without more, are sufficient for tippee liability."

Id. (citations omitted). Thus, it appears from these statements that

the Second Circuit would probably not require a showing of benefit to

the tipper for tipper (or tippee) liability, but would create a

presumption of section 10(b) and Rule 10b-5 liability if there was

misappropriation followed by a tip.

          We need not resolve this conflict to reach a decision in this

case because, whether or not a misappropriating tipper must benefit in

order to violate section 10(b) and Rule 10b-5, the Commission presented

sufficient evidence at trial from which a jury could reasonably

conclude that Shepard did benefit from his alleged tip to Sargent. At

trial, Shepard testified that he and Sargent were "friendly." Shepard

had referred over 75 people to Sargent for their dental work. Further,

Shepard stated that he often went to Sargent for help in connection

with Shepard's service to the local chamber of commerce. Shepard's

sister-in-law owed Sargent money and another of Shepard's relatives was

threatening to harm Sargent's business. From this evidence, a jury

could infer that Shepard tipped Sargent about Purolator in an effort to

effect a reconciliation with his friend and to maintain a useful

networking contact.

                                  3.

          Scharn asserts separately that we should affirm the judgment


                                 -19-
as to him because there was insufficient evidence for a jury reasonably

to find that Sargent provided him with nonpublic information. Scharn

did not perform any research prior to his purchase of Purolator;

instead, he relied solely on Sargent's recommendation. His investment

in Purolator was his largest investment of that year. When asked by

his broker where he had heard about Purolator, Scharn lied and said he

had overheard two men at his restaurant discussing the company. This

is the same story that both Sargent and Scharn would later tell the

Commission. After the tender offer was publicly announced, Scharn told

his broker that "he knew it was going to happen."

          Of course, Scharn sees it differently. He points out that

he claimed to have said the same thing whenever he made a profit on an

investment and that he frequently bought stock based on what Sargent

was doing.   He also states that his purchase in Purolator was not

aberrational because he had made investments of similar magnitude

without doing any research.

          So there is a conflict as to inferences to be drawn. The

Commission and Scharn have their own argument.        In reaching our

decision, however, we must resolve all doubts and questions of

credibility in favor of the Commission's case. Irvine, 194 F.3d at

316-17.   We conclude that a jury could reasonably find from the

circumstantial evidence presented by the Commission that Scharn

possessed nonpublic, material information given him by Sargent.


                                 -20-
                                  4.

          The appellees also argue that the Commission failed to

produce evidence that they knew Purolator would be purchased by means

of a tender offer, a fact appellees contend must be established as a

prerequisite to Rule 14e-3 liability. Were we to agree with appellees'

interpretation of Rule 14e-3, this argument would have some merit. The

testimony about the conditions in the office shared by Shepard and

Aldrich is the only evidence from which a jury could infer that Shepard

knew the form that the acquisition of Purolator would take. To find

that Sargent and Scharn knew the form the transaction would take, a

jury would have to speculate about the exact content of Shepard's

communication to Sargent and of Sargent's tip to Scharn.

          The plain language of Rule 14e-3, however, contradicts the

appellees’ interpretation:

            (a) If any person has taken a substantial step
          or steps to commence . . . a tender offer . . .
          it shall constitute a fraudulent . . . act . . .
          within the meaning of section 14(e) of the Act
          for any other person who is in possession of
          material information relating to such tender
          offer which information he knows or has reason to
          know is nonpublic and which he knows or has
          reason to know has been acquired directly or
          indirectly from [an inside source]. . . to
          purchase or sell . . . any of such securities .
          . . unless within a reasonable time prior to any
          purchase or sale such information and its source
          are publicly disclosed . . . .

             . . . .



                                 -21-
            (d)(1) . . . it shall be unlawful for any
          person . . . to communicate nonpublic information
          relating to a tender offer to any other person
          under circumstances in which it is reasonably
          foreseeable that such communication is likely to
          result in a violation of this section . . . .

17 C.F.R. § 240.14e-3.     There is simply no language in the Rule

indicating that a defendant must know that the nonpublic information in

his possession relates to a tender offer.

          The Eighth Circuit reached a similar conclusion when faced

with the issue of whether Rule 14e-3 requires that a defendant know

that substantial steps toward a tender offer have been taken. United

States v. O’Hagan, 139 F.3d 641, 650 (8th Cir. 1998), holds:

          Rule 14e-3(a) requires that "any person" must
          have taken "a substantial step or steps" towards
          the tender offer. The rule does not require the
          defendant to have knowledge of these acts.
          Instead, the defendant need only "know[] or have
          reason to know" that the material information is
          "nonpublic and has been acquired directly or
          indirectly from" the tender offeror in some way."


Id.

          Further, when the Commission promulgated Rule 14e-3, it

explained in the accompanying release that the Rule did not require the

trader to know that the nonpublic information related to a tender

offer:

          As adopted, the information which will trigger
          the operation of the Rule (1) must be material,
          (2) must relate to a tender offer, (3) must be
          nonpublic and (4) must have been acquired


                                 -22-
          directly or indirectly from the offering person,
          from the issuer or from another specified person.
          For the last two requisites, there is a "knows or
          has reason to know" standard by the person who
          has possession of the information. For the first
          two requisites, i.e., materiality and relation to
          a tender offer, there is no "knows or has reason
          to know" standard.

Tender Offers, Exchange Act Release No. 17120, 1980 WL 20869, at *6

(Sept. 4, 1980).   The Supreme Court has observed that "[b]ecause

Congress has authorized the Commission, in § 14(e), to prescribe

legislative rules, we owe the Commission's judgment 'more than mere

deference or weight.' " O’Hagan, 521 U.S. at 673, quoting Batterton v.

Francis, 432 U.S. 416, 424-26 (1977); see also Cohen v. Brown

University, 101 F.3d 155, 173 (1st Cir. 1996) (explaining that it is

"well settled" that if Congress has expressly delegated to an agency

the power to prescribe regulations, the resulting regulations must be

accorded controlling weight if they are not arbitrary or capricious).

We must defer to the Commission's interpretation "unless [it is]

arbitrary, capricious, or manifestly contrary to the statute." Chevron

U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837,

844 (1984); see also Beaver Plant Operations, Inc. v. Herman, 2000 WL

1239950, at *3 (1st Cir. Sept 7, 2000) (stating that an "agency's

interpretation [of its own regulation] should be given full effect if

it is reasonable"). Since the plain language of the rule leads us to

the same interpretation the Commission reached, the Commission's



                                -23-
approach is manifestly reasonable. We hold that Rule 14e-3 does not

require that a person charged with violating the rule have knowledge

that the nonpublic information in his possession relates to a tender

offer.   Therefore, appellees' contention is rejected.

          Thus, neither the basis upon which the district court made

its ruling nor the reasons suggested by appellees to save the directed

verdict can be sustained.     A new trial is required.

                                 III

          In its appeal, the Commission asserts that the district court

incorrectly excluded the convictions of Sargent and Scharn for lying to

the Commission in violation of 18 U.S.C. § 1001. The district court

applied the balancing test of Federal Rule of Evidence 403 (Rule 403)

to exclude these convictions, reasoning that since the defendants had

testified at trial about their lies, the prejudicial impact of

admitting the convictions outweighed the probative value of the

evidence. The district judge remarked to the Commission, "[Y]ou get

all the probative value you need because the witness admitted he lied."

The Commission asserts that the trial court misconstrued 609(a)(2) of

the Federal Rules of Evidence (Rule 609(a)(2)) when it applied Rule 403

to exclude the convictions. We address this issue because it will

undoubtedly arise during a new trial.

          The interpretation of the Federal Rules of Evidence is a

question of law which we review de novo. Correiro, 189 F.3d at 58;


                                 -24-
United States v. Sposito, 106 F.3d 1042, 1046 (1st Cir. 1997). Rule

609(a)(2) provides:     "(a) . . . For the purpose of attacking the

credibility of a witness, . . . . (2) evidence that any witness has

been convicted of a crime shall be admitted if it involved dishonesty

or false statement, regardless of the punishment." (Emphasis added.)

Without question, a conviction for lying to a government official is a

crime of "dishonesty or false statement," and we have plainly held that

district courts do not have discretion to exclude prior convictions

involving dishonesty or false statements. United States v. Tracy, 36

F.3d 187, 192 (1st Cir. 1994); United States v. Kiendra, 663 F.2d 349,

354 (1st Cir. 1981) ("[W]e are driven by the force of explicit

statutory language and legislative history to hold that evidence

offered under Rule 609(a)(2) is not subject to the general balancing

provision of Rule 403.").

          Further, it is of no consequence that Sargent and Scharn

testified about their lies. The Commission was entitled to attack the

defendants' credibility more forcefully by presenting the fact that the

defendants had been convicted of "knowingly and willfully" making a

"materially    false,   fictitious,     or   fraudulent   statement   or

representation" to a government official.           18 U.S.C. § 1001.

Rule 609(a)(2) simply does not allow for any judicial discretion on

this point. The district court committed error in excluding these

convictions.


                                 -25-
                                  IV

          The Commission also contends in its appeal that the district

court erred when it denied the Commission's motion for pre-trial

discovery. Trial judges enjoy broad discretion in managing pretrial

discovery. We may intervene "only upon a clear showing of manifest

injustice, that is, where the lower court's discovery order was plainly

wrong and resulted in substantial prejudice to the aggrieved party."

Mack v. Great Atlantic & Pacific Tea Co., 871 F.2d 179, 186 (1st Cir.

1989); see also City of Waltham v. U.S. Postal Service, 11 F.3d 235,

243 (1st Cir. 1993).

          The Supreme Court has long recognized that the Federal Rules

of Civil Procedure are to be construed liberally in favor of discovery.

Hickman v. Taylor, 329 U.S. 495, 507 (1947) ("[T]he deposition-

discovery rules are to be accorded a broad and liberal treatment.").

Here, even though the Commission had already conducted a pre-filing

investigation and had access to the evidence from the criminal trial of

Sargent and Scharn, "there is no authority which suggests that it is

appropriate to limit the SEC's right to take discovery based upon the

extent of its previous investigation into the facts underlying its

case." SEC v. Saul, 133 F.R.D. 115, 118 (N.D. Ill. 1990). We need

not, however, decide whether the district court was "plainly wrong" in

limiting discovery since a new trial is required, and the opportunity

of pretrial discovery will be reconsidered. At that time, the district


                                 -26-
court will have the benefit of our view that discovery should not have

been foreclosed to the Commission merely because of its pre-filing

investigation or information secured from the Sargent and Scharn

criminal trials.

          REVERSED AND REMANDED FOR A NEW TRIAL.




                                -27-